     Case 2:19-cv-06338-SVW-JEM Document 35 Filed 07/02/20 Page 1 of 3 Page ID #:343




        JOSEPH H. HUNT
 1
        Assistant Attorney General
 2      Civil Division
 3
        BRIGHAM J. BOWEN
 4      Assistant Branch Director
 5      Federal Programs Branch, Civil Division
 6      SOPHIE KAISER
 7      Trial Attorney (NY Bar No. 5239751)
        Civil Division, Federal Programs Branch
 8      United States Department of Justice
 9      1100 L Street, N.W., Washington, D.C. 20005
        Telephone: (202) 307-2092
10
        Email: sophie.b.kaiser@usdoj.gov
11
        Counsel for Defendants
12
13                           UNITED STATES DISTRICT COURT
14
                            CENTRAL DISTRICT OF CALIFORNIA

15      NORA PHILLIPS; ERIKA PINHEIRO;                   CASE NO. 2:19-CV-6338-SVW-JEM
        and NATHANIEL DENNISON,
16                                                       NOTICE OF APPEARANCE
                             Plaintiffs,
17
               v.
18
19
        UNITED STATES CUSTOMS AND
20      BORDER PROTECTION; MARK
        MORGAN, in his official capacity as
21      Acting Commissioner of U.S. Customs
        and Border Protection; UNITED
22      STATES IMMIGRATION AND
        CUSTOMS ENFORCEMENT;
23      MATTHEW ALBENCE, in his official
        capacity as acting director of U.S.
24      Immigration and Customs Enforcement;
25
        FEDERAL BUREAU OF
        INVESTIGATION; and
26      CHRISTOPHER WRAY, in his official
        capacity as director of the Federal Bureau
27      of Investigation,
28                               Defendants.



                                                     1
     Case 2:19-cv-06338-SVW-JEM Document 35 Filed 07/02/20 Page 2 of 3 Page ID #:344




 1            PLEASE NOTICE the appearance in this action of Sophie Kaiser, United
 2      States Department of Justice, 1100 L Street, N.W., Washington, D.C. 20005, as
 3      counsel for the Defendants. Ms. Kaiser’s telephone number is (202) 307-2092, and
 4      her email address is sophie.b.kaiser@usdoj.gov.
 5            The filing of this notice constitutes the first appearance in this case of the

 6
        attorney listed above. Robert M. Norway, Michael Drezner, and Martin M.
        Tomlinson, also of the Department of Justice, previously appeared in the case.
 7
 8
 9      Dated: July 2, 2020                      Respectfully submitted,

10                                               JOSEPH H. HUNT
11                                               Assistant Attorney General
                                                 Civil Division
12
13                                               BRIGHAM J. BOWEN
                                                 Assistant Branch Director
14                                               Federal Programs Branch, Civil Division
15
                                                  /s/ Sophie Kaiser
16
                                                 SOPHIE KAISER
17                                               Trial Attorney (NY Bar No. 5239751)
                                                 Civil Division, Federal Programs Branch
18
                                                 United States Department of Justice
19                                               1100 L Street, N.W., Washington, D.C. 20005
20                                               Telephone: (202) 307-2092
                                                 Email: sophie.b.kaiser@usdoj.gov
21
22                                               Counsel for Defendants
23
24
25
26
27
28



                                                     2
Case 2:19-cv-06338-SVW-JEM Document 35 Filed 07/02/20 Page 3 of 3 Page ID #:345




                             CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I electronically filed the foregoing
  document using the Court’s CM/ECF system, causing a notice of filing to be served
  upon all counsel of record.


  Dated: July 2, 2020                              /s/ Sophie Kaiser
